DICE, Commissioner.
This is an appeal from a final judgment entered against the appellants in a bond forfeiture proceeding.
No briefs have been filed in this court by the appellants and it does not appear from the record that any were filed in the court below.
For such reason the State moves to dismiss the appeal.
It is the uniform holding of this court that in cáses of this nature, briefs must be filed in the trial court and in this court, as in civil-cases. Art. 866, Vernon’s Ann.C.C.P.; Rules 414 and 415, Vernon’s Ann.Texas Rules of Civil Procedure; Taylor v. State, 152 Tex.Cr.R. 625, 216 S.W.2d 206; Bell v. State, Tex.Cr.R., 244 S.W.2d 210, and Searcy v. State, Tex.Cr.R., 244 S.W.2d 517.
The State’s motion is granted and the appeal is dismissed.
Opinion approved by the Court.